--------------------------------------------------------------------------------

Memorandum of Understanding
Post-Retirement Medical Care
November 3, 2007
 
 
The UAW and the Company have discussed at length the Company’s on-going
financial difficulties, loss of market share and other competitive
challenges.  The parties have also discussed that the current cost of providing
post-retirement medical care is one of the most critical issues facing the
Company’s ability to compete in the North American marketplace.  The UAW’s goal
in these discussions was to secure, to the greatest extent possible, these
benefits which are absolutely crucial to the retirement security of UAW retirees
who have spent a lifetime working for the Company.
 
In connection with these discussions, the Company has provided the UAW extensive
access to the Company’s financial records as well as actuarial information about
the current and future costs of the Company’s post-retirement medical
programs.  The UAW, along with its outside consultants and advisors, has
conducted a thorough review of the Company’s financial position and the
actuarial information.
 
The importance of permanently restructuring post-retirement medical coverage for
UAW represented employees and retirees is underscored by the fact that the
Company advised the UAW that it plans to terminate the settlement agreement
approved in the class action of Int’l Union, UAW, et al. v. Ford Motor Company,
Civil Action No. 05-74730 (the “Hardwick Case”), in accordance with its terms in
2011, and exercise its right to terminate and/or modify post-retirement medical
coverage for UAW retirees and their dependents.  In these discussions, the UAW
has reasserted its legal position that post-retirement medical coverage for
current UAW retirees is vested and unalterable.
 
As a result of these discussions, the parties have agreed, as set forth below,
that responsibility for providing post retirement medical benefits will
permanently shift from the Company to the New Plan and New VEBA as described in
this MOU.  This MOU is subject in its entirety to ratification and necessary
approvals as described below.  This shall include, inter alia, approval by the
SEC of settlement or negative plan amendment accounting, and district court
approval of this Memorandum of Understanding (“MOU”) and the Final Settlement
Documentation acceptable to the parties and Class Counsel, including approval of
a non-opt out class.
 
1.      Definitions
 
 
a.
Appeal Completion Date shall mean the date on which any appeals from, or other
challenges to, the Approval Order have been exhausted or the time periods for
filing such appeal(s) or challenge(s) have expired, provided that the Appeal
Completion Date shall be deemed to have occurred only if, at such time, the
Approval Order has not been disapproved or modified as a result of any appeal(s)
from or other challenge(s) to the Approval Order.

 
 
b.
Approval Order shall mean the order to be obtained from the United States
District Court for the Eastern District of Michigan, approving in all respects
this MOU and the Final Settlement Agreement Documentation, on a class-wide
basis, applicable to the Covered Group.


1

--------------------------------------------------------------------------------


 
 
c.
Base Amount Contribution shall mean the contribution amount defined in
paragraph 11 – Base Amount Contributions of this MOU.

 
 
d.
CBA Effective Date shall mean the date upon which the 2007 UAW-Ford National
Collective Bargaining Agreement becomes effective.

 
 
e.
Class Counsel shall mean counsel retained by named plaintiffs in the Hardwick
Case.

 
 
f.
Committee shall mean the governing body that is responsible for the management
and operation of the New Plan and New VEBA.

 
 
g.
Company shall mean Ford Motor Company.

 
 
h.
Company Account shall mean the separate account or sub-account established under
the Trust Agreement to provide benefits under the New Plan, funded through the
New VEBA, for the covered group of retirees of either the Company, General
Motors or Chrysler.  

 
 
i.
Covered Group shall mean:  (i) all “Class Members” as such term is defined in
the Hardwick Settlement Agreement; (ii) all “Future Retirees” as such term is
defined in the Hardwick Settlement Agreement who are retired as of the CBA
Effective Date; (iii) all Current Employees who retire from the Company with
eligibility for Retiree Medical Benefits utilizing the eligibility provisions of
the Ford Retiree Health Plan, as applicable to UAW represented Company employees
under the Ford Retiree Health Plan; (iv) all UAW retirees of any other closed or
divested Company-UAW business unit who are retired as of the date of this MOU to
the extent the Company has responsibility for their Retiree Medical Benefits;
and (v) all UAW represented active employees of any other closed or divested
Company-UAW business unit who retire after the date of this MOU under
circumstances where the Company has responsibility for their Retiree Medical
Benefits.  For purposes of this paragraph, the term active employee shall
include employees on vacation, layoff, protected status, medical or other leave
of absence, and any other employees who have not broken seniority as of the CBA
Effective Date.  The Covered Group shall also include eligible spouses,
surviving spouses and dependents of the employees and retirees in the Covered
Group, and surviving spouses entitled to Retiree Medical Benefits as a
consequence of the death of an employee, who had seniority on or prior to the
CBA Effective Date and who died prior to retirement while still an employee with
seniority, but in all cases only if they otherwise meet applicable health care
program eligibility rules for Retiree Medical Benefits.  In applying this term,
it is the intent of the parties that all Company obligations for Retiree Medical
Benefits for UAW represented retirees and employees, including that related to
the eligible spouses, surviving spouses and dependents of such UAW represented
retirees and employees, shall be terminated as of the Implementation Date.  The
New Plan and New VEBA shall be responsible for all claims for Retiree Medical
Benefits incurred on or after the Implementation Date.  Under no circumstances
can the definition of the Covered Group be expanded beyond such individuals or
additional individuals be allowed to participate in the New Plan or New VEBA.


2

--------------------------------------------------------------------------------


 
 
j.
Current Employees shall mean all active UAW-represented employees of the Company
who are on roll and have attained seniority as of the CBA Effective Date.

 
 
k.
Existing External VEBA shall mean the DC VEBA established for mitigation
purposes pursuant to the Hardwick Settlement Agreement.

 
 
l.
Existing Internal VEBA shall mean the Ford-UAW Benefits Trust which is funded
and maintained by the Company.

 
 
m.
Effective Date shall mean the later of the date on which the U.S. District Court
enters the Approval Order or the date on which the Company has completed, on a
basis reasonably satisfactory to the Company, its discussions with the staff of
the SEC regarding accounting treatment with respect to the New VEBA and the
Company’s post-employment retiree health obligation for the Covered Group as set
forth in paragraph 23 – Accounting Treatment.

 
 
n.
Final Settlement Documentation shall mean a detailed settlement agreement, trust
agreement, and other necessary documents, consistent in all material respects
with this MOU, as agreed to by the UAW, the Company, and Class Counsel.

 
 
o.
Ford Retiree Health Plan shall mean the
Hospital-Surgical-Medical-Drug-Dental-Vision Program (included in Volume II of
the Agreements dated September 15, 2003 between the Company and the UAW), as
amended by the Hardwick Settlement Agreement.

 
 
p.
Hardwick Settlement Agreement means the Settlement Agreement in the Hardwick
Case.

 
 
q.
Implementation Date shall mean the later of January 1, 2010 or the Appeal
Completion Date.

 
 
r.
New Plan shall mean the new retiree health care plan funded by the New VEBA and
established and maintained by either an independent committee or the joint
labor-management committee, as set forth in paragraph 16 – Trust Management, to
provide Retiree Medical Benefits for the Covered Group.

 
 
s.
New VEBA shall mean a new trust fund to be established effective on the
Implementation Date pursuant to this MOU and the Final Settlement Documentation.
Such trust fund shall be qualified as a Voluntary Employee Beneficiary
Association by the Internal Revenue Service under Section 501(c)(9) of the
Internal Revenue Code and, if applicable, meet the requirements of
Section 302(c)(5) of the Labor Management Relations Act, 29 U.S.C. Section
186(c)(5).


3

--------------------------------------------------------------------------------


 
 
t.
Retiree Medical Benefits shall mean all post retirement medical benefits
provided under the Ford Retiree Health Plan, including but not limited to
hospital, surgical, medical, prescription drug, vision, dental, hearing aide and
the $76.20 Special Age 65 Benefit related to Medicare Part B premium.

 
 
u.
Stock Contribution Obligation means any and all obligations the Company may have
to the Existing External VEBA under paragraph 13.C. of the Hardwick Settlement
Agreement relating to cash contributions based on an increase in the value of
Ford common stock.

 
Coverage and Benefits
 
2.           Coverage.  Under this MOU and the Final Settlement Documentation
the New Plan and the New VEBA will, as of the Implementation Date, assume
responsibility for all Retiree Medical Benefits for which the Company would have
formerly been responsible with regard to the Covered Group.  The medical benefit
coverages for active employees prior to their retirement are not within the
scope of this MOU and will continue to be provided in accordance with the terms
of the applicable collective bargaining agreement and health care benefit
plan.  Similarly, Retiree Medical Benefits for UAW-represented employees who are
not Current Employees are outside the scope of this MOU and such benefits, if
any, will be provided in accordance with the applicable provisions of the 2007
or a subsequent Ford-UAW National Collective Bargaining Agreement.
 
3.           Benefits for the Covered Group.  Retiree Medical Benefits for the
Covered Group will be provided as follows:  (i) Retiree Medical Benefits will
continue to be provided through the Implementation Date under the Ford Retiree
Health Plan at the same scope and level set forth in the Hardwick Settlement
Agreement, including Mitigation (for those entitled to it) by the Existing
External VEBA; (ii) from the Implementation Date through December 31, 2015,
Retiree Medical Benefits will continue to be provided at the scope and level set
forth in the Hardwick Settlement Agreement but shall be provided through the New
Plan and the New VEBA; and (iii) commencing January 1, 2016, Retiree Medical
Benefits will continue to be provided through the New Plan and New VEBA at the
scope and level set forth in the Hardwick Settlement Agreement, except that the
Escalation (as defined in the Hardwick Settlement Agreement) will be
4%.  Provided that as to both (ii) and (iii) the Committee will have the
authority provided for in the Trust Agreement as set forth in paragraph 16 –
Trust Agreement and the Company’s funding obligation with respect to the New
Plan and the New VEBA will be capped in accordance with paragraph 13 – Future
Contributions.  The scope and level of Retiree Medical Benefits to be provided
through the New Plan and the New VEBA are subject to the level of funds
available in the New VEBA.
 
4.           Implementation of New VEBA and Benefits Upon the Implementation
Date.  The New VEBA shall be solely responsible for providing Retiree Medical
Benefits to the Covered Group beginning with claims incurred on or after the
Implementation Date.  In this regard, the Approval Order shall provide that on
the Implementation Date the New VEBA shall assume all the responsibilities and
liabilities of the Company and any Company benefit plan associated with the
provision of Retiree Medical Benefits for the Covered Group for claims incurred
on or after the Implementation Date and all the responsibilities and liabilities
of the Existing External VEBA on such date.  The parties agree that the
provisions of the Ford Retiree Health Plan in any way related to Retiree Medical
Benefits for the Covered Group and all applicable collective bargaining
agreements, letters and understandings in any way related to Retiree Medical
Benefits for the Covered Group will be amended to terminate effective on the
Implementation Date.  No Retiree Medical Benefits, premiums or payments related
to claims incurred after the Implementation Date will be provided by the Company
or a Company benefit plan to the Covered Group after the Implementation
Date.  The Ford Retiree Health Plan will remain responsible for premiums and
claims incurred prior to the Implementation Date and the payment of such claims
will not reduce the Company’s funding obligations regarding the New VEBA under
this MOU.

4

--------------------------------------------------------------------------------


 
Payments to the New VEBA and Certain Other Financial Items
 
5.           Existing Internal VEBA.  All the assets in the existing internal
VEBA shall be invested by the Company in a manner consistent with the long-term
nature of the health care liabilities.  This investment approach is expected to
be similar to the manner in which assets were invested in the past in other Ford
VEBAs for long-term health care liabilities.  During the period beginning
January 1, 2008 and ending on the Implementation Date no amounts, including
asset returns, will be disbursed from the Existing Internal VEBA.  When the
Implementation Date occurs, the Company will cause the assets in the Existing
Internal VEBA on the date of the transfer to be transferred from the Existing
Internal VEBA to the New VEBA as provided in paragraph 9 – Sequencing of Initial
Payments to the New VEBA.  The Company can elect to transfer cash in lieu of
some or all of the investments in the Existing Internal VEBA, including an
amount equivalent to accrued and unpaid interest and dividends net of reasonable
liquidation costs.
 
6.           Temporary Asset Account.  On January 1, 2008, or as soon as
reasonably practicable thereafter, the Company shall establish a Temporary Asset
Account (“TAA”) to be held by the Company or a wholly owned subsidiary
thereof.  The Company shall deposit to the TAA a contingent cash payment in an
amount equal to the difference between $6.473 billion and the value of the
Existing Internal VEBA on January 1, 2008, plus interest on the amount of the
contingent cash payment at 9% for the period from January 1, 2008 to the date of
deposit.  The $6.473 billion includes the UAW’s estimate of the present value of
the wage deferral (including the Cost of Living Allowance ("COLA") deferrals and
non-payment of the September 18, 2006 general increase to the hourly wage rate)
established pursuant to Section 13. B. of the Hardwick Settlement Agreement
($1.7 billion for years commencing on or after January 1, 2010), the UAW's
decision to forego a wage increase of 3% in 2009 ($0.8 billion), and COLA
adjustments ($0.5 billion) as referred to in sub paragraph 10.c of this
MOU.  Except as provided in this MOU, control of the TAA and the assets in it
shall be solely within the Company’s discretion.  To the extent practicable, all
assets in the TAA, other than the Ford convertible note and the term note
described in Appendix B, shall be invested by the Company in a manner consistent
with the long-term nature of the health care liabilities.  This investment
approach is expected to be similar to the manner in which assets were invested
in the past in other Company VEBAs for long-term health care liabilities.

5

--------------------------------------------------------------------------------



 
7.           Convertible Note and Term Note.  On January 1, 2008, or as soon as
practicable thereafter, the Company will deposit in the TAA the Ford convertible
note and the Ford term note described in Appendix B.
 
8.           Payment to New VEBA.  When the Implementation Date occurs, the
balance in the TAA as of the Implementation Date, excluding the convertible note
and the term note provided for in Appendix B (the “TAA Equivalency”), shall be
deposited in the New VEBA as provided in section 9 – Sequencing of Initial
Payments to the New VEBA.  If the Implementation Date does not occur because
(a) the Approval Order has been disapproved or modified as the result of an
appeal, or (b) the Company has not completed, on a basis reasonably satisfactory
to the Company, its discussions with the staff of the SEC regarding accounting
treatment with respect to the New VEBA and the Company’s obligation for Retiree
Medical Benefits for the Covered Group as set forth in paragraph 23 – Accounting
Treatment, the TAA shall be terminated.  In addition, if the Implementation Date
has not occurred by December 31, 2011, the TAA shall be terminated.  Upon
termination of the TAA, the remaining assets may be used for any corporate
purpose or purposes by the Company.  The December 31, 2011 date may be extended
by agreement between the Company and the UAW.
 
9.           Sequencing of Initial Payments to the New VEBA; Termination of
Existing External VEBA and TAA. The initial payments to the New VEBA shall be
made, and the Existing External VEBA and TAA shall be terminated, as provided
below.
 
 
a.
Within 10 business days after the Implementation Date, the Company shall direct
the trustee of the Existing Internal VEBA to transfer to the New VEBA the assets
of the Existing Internal VEBA or an amount equal to the balance in the Existing
Internal VEBA on the date of the transfer (“Payment No. 1”).  Upon transfer, the
Existing Internal VEBA trust agreement shall be amended to terminate
participation and coverage regarding Retiree Medical Benefits for the Covered
Group.

 
 
b.
The Approval Order shall provide that the Existing External VEBA Committee shall
amend the terms of that VEBA to permit the transfer of its assets to and the
assumption of its liabilities by the New VEBA, and such Committee shall instruct
the trustee of the Existing External VEBA to transfer the entire balance of that
VEBA to the New VEBA after Payment No. 1 has been made and before the 15th
business day after the Implementation Date (“Payment No. 2”).  The Approval
Order shall also provide that the Existing External VEBA shall be terminated
after Payment No. 2 has been made.

 
 
c.
The balance in the TAA, excluding the convertible note and the term note, or at
Company’s discretion assets having a value equal to the balance in the TAA,
excluding the convertible note and the term note, as of the Implementation Date,
shall be transferred to the New VEBA after Payment No. 2 has been made and
before the 20th business day after the Implementation Date ("Payment
No. 3").  If the Company elects to transfer cash in lieu of some or all of the
investments in the TAA (other than the convertible note), it will include an
amount equivalent to accrued and unpaid interest and dividends net of reasonable
liquidation costs.


6

--------------------------------------------------------------------------------


 
 
d.
The convertible note and the term note will be transferred to the New VEBA after
Payment No. 3 has been made.  This transfer will occur within 25 business days
after the Implementation Date assuming the contribution is permitted by law. If
either, or both, of the notes are not qualifying employer securities, the
Company and the New VEBA will apply for a prohibited transaction exemption to
permit the New VEBA to acquire and hold any such employer
securities.  Similarly, if employer securities and employer real property would
exceed 10 percent of the total assets in the New VEBA immediately after deposit
of the notes, the Company and the New VEBA will apply for a prohibited
transaction exemption to permit the New VEBA to acquire and hold the notes.  If
the Company and New VEBA cannot timely obtain a needed exemption, the parties
will meet and discuss an appropriate alternative with comparable risk and value
parameters.  After the contribution of the convertible note and the term note,
the TAA shall be terminated.

 
 
e.
The UAW and the Company acknowledge that the instrument establishing the TAA and
communications to the Covered Group regarding the TAA, shall be consistent with
the principles set forth in DOL Advisory Opinions 99-08A, 92-02A, 92-24A and
94-31A so as to avoid the assets in the TAA being deemed “plan assets” within
the meaning of ERISA.  In the event the Company determines that the assets in
the TAA are plan assets, the Company will apply for a prohibited transaction
exemption to permit the acquisition and holding of the employer securities in
the TAA.

 
10.           Wage Deferral.
 
 
a.
The Company will continue to deposit into the Existing External VEBA the wage
deferral established pursuant to the Section 13.B. of the Hardwick Settlement
Agreement (including the Cost of Living Allowance (“COLA”) deferrals and
non-payment of the September 18, 2006 general increase to the hourly wage rate)
until the termination of the Existing External VEBA.  As a result of the Company
agreeing to pre-fund into the TAA the future wage deferrals for years commencing
on or after January 1, 2010 from the Hardwick Settlement Agreement on the basis
set forth in paragraph 6-Temporary Asset Account, the Approval Order shall
provide that as of the Implementation Date, the Company will no longer be
required to make deposits of the wage deferral from the Hardwick Settlement
Agreement and such wage deferral will continue into perpetuity increasing at two
cents ($0.02) per hour per quarter as described in the Hardwick Settlement
Agreement.  If the Implementation Date is after January 1, 2010, then the TAA
Equivalency will be reduced by the value of wage deferral contributions paid or
payable to the Existing External VEBA under the Hardwick Settlement Agreement
(assuming a 9% rate of return on such contributions) with respect to those
contributions made from January 1, 2010 to the Implementation Date.

 
 
b.
There shall be no general wage increase to the hourly wage rate in 2009
regardless of whether or not the Implementation Date occurs.  As a result, the
Company has agreed to pre-fund into the TAA the future impact of this wage
increase on the basis set forth in paragraph 6 – Temporary Asset Account.


7

--------------------------------------------------------------------------------


 
 
c.
Effective with the December 1, 2007 COLA adjustment and ending September 1,
2011, up to four cents ($0.04) per hour per quarter will be diverted from COLA
otherwise calculated for current or future employees into perpetuity.  As a
result, the Company agreed to pre-fund into the TAA these future COLA
adjustments on the basis set forth in paragraph 6 – Temporary Asset Account,
provided however if the Implementation Date does not occur, the cumulative
effect of the four cents ($.04) per hour per quarter of COLA referred to in this
subsection c. will be reinstated and contributed prospectively to the Existing
External VEBA, if permitted by law.  If not permitted by law, the Company and
the UAW will agree on the disposition of such COLA adjustment.

 
11.           Base Amount Contributions.  The Company will make an initial Base
Amount Contribution of $52.3 million to the TAA on April 1, 2008.  Thereafter,
for each of the 14 succeeding years, the Company will contribute a Base Amount
Contribution to the New VEBA (or the TAA for periods prior to the Implementation
Date) by April 1 of each year in an amount as shown in Appendix A.  Further, the
Company reserves the right to pre-fund, at any time, all then-remaining future
annual Base Amount Contribution payments by paying the applicable “buyout
amount” as shown in Appendix A.
 
12.           Other Payments to the Existing External VEBA.
 
 
a.
The “Second Contribution” of $35 million and the “Third Contribution” of $43
million as defined in Section 13.A. of the Hardwick Settlement Agreement will be
payable by or on behalf of the Company on January 1, 2008 and January 1, 2009
(or the first business day thereafter), respectively.

 
 
b.
Pursuant to the last paragraph of Section 13. C. of the Hardwick Settlement
Agreement entitled "Cash Contribution Based on Increase in Stock Value", the
parties have the option to agree upon a contribution to replace the Stock
Contribution Obligation if certain alternatives therein described have not been
satisfied by the first anniversary date of the effective date of the Hardwick
Settlement Agreement.   Because neither of those described alternatives were
satisfied by the first anniversary of the effective date of the Hardwick
Settlement Agreement, the parties agree that the Company shall satisfy the Stock
Contribution Obligation by making an aggregate cash contribution of $33 million
to the Existing External VEBA within five days of the Effective Date in full
satisfaction of its obligations thereunder.  This provision shall survive any
termination of this MOU.

 
13.           Future Contributions.  The UAW and the Covered Group may not
negotiate to increase any of the funding obligations set out herein. The UAW
also agrees not to seek to obligate the Company to:  (i) provide any additional
contributions to the New VEBA; (ii) make any other payments for the purpose of
providing Retiree Medical Benefits to the Covered Group; or (iii) provide
Retiree Medical Benefits through any other means to the Covered Group. Provided,
that, to the extent that may be proposed by the UAW, employees are permitted to
make contributions to the New VEBA of amounts otherwise payable in profit
sharing, COLA, wages and/or signing bonuses.  The Approval Order shall specify
that any such future contribution by employees is permitted under Section 302 of
the Labor Management Relations Act, 29 U.S.C. §186.

8

--------------------------------------------------------------------------------


 
14.           Administrative Costs.  The New VEBA will be responsible for all
administrative costs of the New Plan and the New VEBA commencing on the
Implementation Date.
 
Other Items
 
15.           Trust Management.  During the negotiations regarding this MOU, the
UAW proposed that the Company agree to structure the New VEBA as a
multi-employer trust governed by a joint labor-management committee in
accordance with Section 302(c)(5) of the Labor Management Relations Act,
29 U.S.C. §186(c)(5), that included Company representation.  The Company
responded by indicating that it would consider the request subject to the need
to secure appropriate accounting treatment as set forth in paragraph 23 –
Accounting Treatment.  To resolve this issue, the Company has agreed to include
as a part of its submission to the SEC a request for guidance on the impact of a
Company representative serving as a member of the New VEBA trust committee in
accordance with the terms of the trust agreement as described in paragraph 16 –
Trust Agreement.  If as a result of the Company’s discussions with the SEC staff
the Company reasonably believes that participation on the New VEBA trust
committee would adversely impact the Company’s proposed accounting regarding the
transaction, the Company may elect not to participate on the New VEBA trust
committee.  The Company’s failure to secure the required favorable accounting
treatment as set forth in paragraph 23 – Accounting Treatment will result in no
Company participation on the New VEBA trust committee.
 
In the event that the Covered Group and retirees from General Motors and/or
Chrysler are eligible to receive benefits under the New Plan funded by the New
VEBA, the Trust Agreement and the Final Settlement Documentation will provide
for separate Company Accounts and that the assets in each Company Account may
only be used for the covered group of retirees of each respective company.  If
the Covered Group and retirees of General Motors and/or Chrysler participate in
the New Plan and the New VEBA, all benefits provided to each covered group shall
be paid from the respective company’s Company Account.  No assets in the Ford
Company Account may be used to pay for benefits to persons other than the
Covered Group and assets from any other Company Account in the New VEBA may not
be used to pay for benefits for the Covered Group.  In addition, the Trust
Agreement, Final Settlement Documentation and Approval Order shall provide that
the Company or the Ford CompanyAccount will not have any liability for the
obligations of either General Motors and/or Chrysler or their retirees if a
multi-employer structure should apply.
 
16.           Trust Agreement.  The Final Settlement Documentation will include
a trust agreement (the “Trust Agreement”) which will govern the operation of the
New VEBA.  The Trust Agreement shall be prepared by the UAW and Class Counsel,
and shall be subject to approval by the Company whose approval shall not be
unreasonably withheld.  The trust agreement will incorporate the following:
 
 
a.
The Trust Agreement shall provide that to the extent permitted by law the New
VEBA shall indemnify and hold the Committee, the UAW, the Company and the
employees, officers and agents of each of them harmless from and against any
liability that they may incur in connection with their duties in regard to the
New Plan and New VEBA, unless such liability arises from their gross negligence
or intentional misconduct.  The Committee shall not be required to give any bond
or any other security for the faithful performance of its duties under the Trust
Agreement, except as such may be required by law.


9

--------------------------------------------------------------------------------



 
 
b.
The Committee shall establish the New Plan for the Covered Group consistent with
the terms of this MOU and, if applicable, General Motors and/or Chrysler covered
groups respectively. Except as otherwise specified in paragraph 16(c) below and
the Trust Agreement (which shall not increase in any way any obligation of the
Company under this MOU), the Committee shall have sole discretion to determine
the Retiree Medical Benefits to be provided to the Covered Group (and if
applicable the General Motors and/or Chrysler covered groups) by the New Plan
and New VEBA, including without limitation, the form, amount (which may be
increased or decreased depending upon the adequacy of funding of the New VEBA)
and conditions of such benefits and the contributions that the Covered Group
must make to help defray the cost of their coverage.  In addition, the Committee
shall have full and exclusive discretionary authority in the administration of
and exclusive fiduciary responsibility with respect to the New Plan and New
VEBA.  Moreover, the Committee shall retain authority and control respecting the
management and disposition of the New Plan’s assets.  Notwithstanding anything
to the contrary in this MOU, the Trust Agreement and/or other governing
documents with respect to the New Plan and New VEBA shall grant the Committee
authority to delegate any of its fiduciary responsibilities pursuant to a valid
written delegation as permitted by law.

 
 
c.
The Committee will be required to maintain benefit levels in all cases to be
consistent with the level set forth in the terms of the Hardwick Settlement
Agreement until January 1, 2012.

 
 
d.
The Committee will have the authority and the obligation to adjust benefit
designs to accommodate evolving clinical standards and appropriate new
technologies.  The Committee shall also have authority to implement utilization
management/review programs and take other reasonable steps to promote efficient
delivery of benefits.

 
 
e.
The Trust Agreement shall provide that on or after the Implementation Date the
New VEBA shall be entitled to receive any Medicare Part D subsidies and other
health care related subsidies regarding benefits actually paid by the New VEBA
which may result from future legislative changes, and that the Company shall not
be entitled to receive subsidies related to prescription drug benefits and other
health care related benefits provided to the Covered Group by the New Plan and
New VEBA.

 
 
f.
The Trust Agreement shall provide the Committee with the discretionary authority
to effectuate the terms of the Final Settlement Documentation as well as to
enter into any agreements necessary to effectuate the terms of this MOU and the
ongoing administration of the New VEBA and New Plan, including, but not limited
to, the granting of waivers and/or entering into amendments as the Committee
deems appropriate in its sole discretion.


10

--------------------------------------------------------------------------------


 
17.           Default and Cure.  The Committee of the New VEBA will have the
right to accelerate some or all of the payment obligations of the Company under
this MOU if the Company defaults on any payment obligations under this MOU and
such default is not cured within 15 business days after the Committee gives the
Company notice of such default.  To cure such default, the Company will pay the
amount then in default plus accrued interest on such amount at the rate of 9%
per annum.  Payments due under the convertible note and term note may also be
accelerated under this provision only to the extent that the note is then held
by the New VEBA.  The Company also agrees to provide the trust with the same
covenants in Section 10.04 of the Ford Indenture, filed with the SEC, dated
January 30, 2002.
 
18.           Cooperation.  The Company shall cooperate with the Committee and
at the Committee’s request undertake such reasonable actions as will assist the
Committee in the transition of responsibility for plan administration from the
Company to the New VEBA and the Committee.  Such cooperation shall include
educational efforts and communications with respect to the Covered Group so that
they understand the transition and understand the claims submission process and
any other administrative changes undertaken by the Committee. Before and after
the Implementation Date, at the Committee’s request and as permitted by law, the
Company shall furnish to the Committee such information and shall provide such
cooperation as may be reasonably necessary to permit the Committee to
effectively administer the New VEBA and the New Plan, including, without
limitation, the implementation and administration of voluntary premium
deductions from the pension benefits of retirees, and the retrieval of data in a
form and to the extent maintained by the Company regarding age, service, pension
and medical benefit eligibility, marital status, mortality, claims history and
enrollment information of the Covered Group.  The Company shall also cooperate
with the Union and the Committee and undertake such reasonable actions as will
enable the Committee to perform its administrative functions with respect to the
New Plan and New VEBA, including ensuring an orderly transition from Company
administration of the Retiree Medical Benefits to the New Plan and New
VEBA.  The Company shall be financially responsible for reasonable costs
associated with the transition of coverage for the Covered Group to the New Plan
and New VEBA.  This shall include educational efforts and communications with
respect to retirees, creation of administrative procedures, initial development
of record sharing procedures, the testing of computer systems, vendor selection
and contracting, and other activities incurred on or before the Implementation
Date, including but not limited to costs associated with drafting the trust
agreement for the New VEBA, seeking from the Internal Revenue Service a
determination of the tax-exempt status of the New VEBA, plan design and
actuarial and other professional work necessary for initiation of the New Plan
and New VEBA and the benefits to be provided there under.  The Company payments
described in this Paragraph shall not reduce its funding, and if the New VEBA is
a multi-employer welfare trust shall be pro-rated among the participating
companies based on the ratio of required funding for each company.  Payment of
these costs shall be set forth explicitly in the Approval
Order.  Notwithstanding this paragraph, the Dental Benefit Eligibility &
Enrollment Plan Sponsor Agreement and the Administrative Services Agreement,
each by and between the Company and the Trust Committee of the Independent
Health Care Trust for the UAW Retirees of Ford Motor Company, shall remain in
full force and effect until otherwise terminated by the parties thereto.
 
19.           Fees.  The UAW will apply to the court for reimbursement of
reasonable attorney and professional fees (not to include any success fee,
completion bonus or rate premiums) for work performed in connection with the
court proceedings and approval for the payment of certain professional fees
associated with the settlement process.  The Company agrees not to oppose such
application for reasonable fees, and the Company shall bear the cost of mailing
all required notices to Company related class members in connection with
obtaining court approval.

11

--------------------------------------------------------------------------------


 
20.           Indemnification.  The parties will seek court approval of a
mutually agreeable indemnity provision whereby the Company agrees to indemnify
the UAW from liability incurred as a result of the UAW’s entering into, or
participation in the discussions regarding this MOU.
 
21.           Legal Judgment.  There is currently a dispute between the Company
and the UAW regarding whether the Company can unilaterally modify Retiree
Medical Benefits or whether such benefits are vested with respect to Covered
Group Members currently receiving Retiree Medical Benefits.  The Hardwick Case
was filed by the UAW and retirees in the U.S. District Court for the Eastern
District of Michigan regarding this dispute.  As soon as reasonably practical,
the Company and the UAW will jointly file a motion in the Hardwick Case to
modify or amend the settlement agreement in that case to conform to the terms of
this MOU and Final Settlement Documentation, promptly serve a copy of the motion
on Class Counsel, and take whatever other action is reasonably necessary to
obtain a judgment modifying the existing Hardwick Settlement Agreement as
described and approving a superseding class-wide settlement which
(a) incorporates this MOU and the Final Settlement Documentation, and (b) is
binding on all the Covered Group, the Company and the UAW.  The parties will
work diligently and in good faith to finalize, as soon as possible, a settlement
agreement, secure class certification, and obtain a judgment approving a class
settlement that is fair for all class members, consistent with the terms of this
MOU and binding upon the Covered Group.  The parties will also work in good
faith to support the settlement should any appeals be filed.
 
22.           No Prejudice.  This MOU, and anything occurring in connection with
reaching this MOU, are without prejudice to the Company, the UAW and the Covered
Group.  It is intended that neither party nor the Covered Group may use this
MOU, or anything occurring in connection with reaching this MOU, as evidence
against the Company, the UAW or the Covered Group in any circumstance except
where the parties are operating under or enforcing this MOU or the Approval
Order.
 
23.           Accounting Treatment.  Throughout the negotiations, the Company
has emphasized that a key element in its decision to enter into the MOU is
securing satisfactory accounting treatment regarding the transaction.  In the
event that the economic substance of the transaction does not meet the specific
requirements for settlement accounting as determined by paragraphs 90-95 of FASB
Statement No. 106, as amended, it is expected that the terms of this MOU would
give rise to substantive plan amendment accounting as of the Effective
Date.  For purposes of this provision, substantive plan amendment accounting
would reflect the Company’s revised, fixed and capped obligations as determined
under this MOU.  The parties shall cooperate to provide, prior to the Effective
Date, the Covered Group and all other plan participants of the Ford Retiree
Health Plan with reasonably acceptable communications to ensure accounting
treatment consistent with this paragraph 23 with respect to the changes
implemented by this MOU.  The parties agree that the MOU, Final Settlement
Agreement Documentation and Effective Date are contingent on the Company
securing the appropriate accounting treatment for the Company’s obligations to
the Covered Group for Retiree Medical Benefits.  As soon as practicable after
ratification of the MOU, the Company will discuss the accounting for the New
VEBA and its obligations to the Covered Group for Retiree Medical Benefits with
the staff of the Securities and Exchange Commission (SEC).  If, as a result of
those discussions, the Company believes that the accounting for the transaction
may not be a settlement as contemplated by paragraphs 90-95 of FASB Statement
No. 106, as amended, or a substantive negative plan amendment reasonably
satisfactory to the Company, the parties will meet in an effort to restructure
the transaction to achieve such accounting.  If the parties are unable to reach
an agreement on terms that the Company reasonably believes will provide such
accounting, the MOU will terminate.  If the discussions with the staff of the
SEC are not complete by the date of the Final Settlement Documentation, the
Final Settlement Documentation will contain a corresponding provision regarding
the appropriate accounting and termination of the final settlement if such
accounting is not achieved as to the New VEBA and Company’s obligations to the
Covered Group for Retiree Medical Benefits.

12

--------------------------------------------------------------------------------


 
24.           Conditions Precedent.  This MOU is subject, in its entirety, to
ratification in accordance with the UAW Constitution; obtaining a class
certification order in a form acceptable in form and substance to the Company,
the UAW and Class Counsel; obtaining an Approval Order as defined herein
including appropriate releases, in a form acceptable in form and substance to
the Company, the UAW and Class Counsel; treatment of the Hardwick Settlement
Agreement as described in this MOU; the Company’s completion, on a basis
reasonably satisfactory to the Company, of its discussions with the staff of the
SEC regarding accounting treatment with respect to the New VEBA and the Retiree
Medical Benefits for the Covered Group as set forth in paragraph 23 – Accounting
Treatment; and if applicable, a determination by the Company that the New VEBA
satisfies the requirements of Section 302(c)(5) of the Labor Management
Relations Act and that the Company Sub-account can be lawfully segregated from
claims by General Motors and/or Chrysler retirees; and the occurrence of the
Effective Date as defined herein.  In the event that the Implementation Date has
not occurred before January 1, 2012, but the court approval process is still
underway on such date, the Company and the UAW may, by mutual agreement,
maintain in full force and effect the Hardwick Settlement Agreement.
 
25.           Final Documents.  All matters set forth in this agreement are
subject to full legal documentation satisfactory to the parties consistent with
the provisions set forth in this agreement.
 
26.           Health Care Reform.  The Company will publicly support federal
policies to improve the quality and affordability of health care, and work
cooperatively with the UAW towards that goal in accordance with Attachment D of
the Memorandum of Understanding dated December 14, 2005.
 
27.           National Institute For Health Care Reform.  The parties agree to
form a National Institute for Health Care Reform to be effective on or after the
Effective Date.  The details of such an institute require further discussion and
analysis by the parties with the goal of completing such discussions by the date
of the Final Settlement Documentation.  Subject to General Motors and Chrysler
participation and their financial support on a proportionate basis, the Company
agrees to make five annual $1.0 million dollar contributions to support a
National Institute for Health Care Reform commencing on the later of the
Effective Date or establishment of the institute.
 
13

--------------------------------------------------------------------------------


 
Such institute would be established to conduct research and to analyze  the
current medical delivery system in the United States, develop targeted and
broad-based reform proposals to improve the quality, affordability and
accountability of the system, and educate the public, policymakers and others
about how these reforms could address the deficiencies in the current system,
e.g., skyrocketing costs, massive number of people left uninsured, profit driven
decision-making on delivery of care, etc.  The Institute would be the premier
research and educational health care reform “think tank” dedicated to
understanding, evaluating and developing thoughtful and innovative reform
measures that would improve the medical delivery system in the U.S. and expand
access to high quality, affordable and accountable health coverage for all
Americans.  The Institute would:
 
·
Engage economists, analysts, academics and others who are experts on the U.S.
and other health care systems as well as the public policies, physician,
hospital and other provider systems that would need to be changed to improve
health care quality, affordability and accountability in the U.S.

 
·
Conduct studies and analyses of the current system and alternative structures,
including ways to reduce prescription drug costs, ensure drug safety and better
inform patients of appropriate drug choices

 
·
Operate as a clearinghouse for best practices that should be employed throughout
the medical delivery system to ensure that error-free, high quality health care
is available throughout the U.S.

 
·
Develop innovative policy solutions to improve the current health care system

 
·
Host forums for discussion and debate of public policies that would improve the
health care system and facilitate the interaction of ideas among experts

 
·
Formulate wide-ranging communications materials that discuss and describe reform
measures.

 
28.           No Responsibility for Asset Returns.  The parties recognize that
the Company is not responsible for, nor does it guarantee the asset returns of
the amounts in the TAA or the New VEBA.
 
29.           Termination.  This MOU shall terminate if:
 
 
a.
The Implementation Date has not occurred by December 31, 2011 and the Company
and the UAW do not agree to an extension of time to reach the Implementation
Date; or

 
 
b.
The conditions precedent set forth in paragraph 24 are not met by December 31,
2011 and the Company and the UAW do not agree to an extension of time to meet
the conditions precedent.


14

--------------------------------------------------------------------------------


 
International Union, UAW
 
Ford Motor Company
 
 
 
 
 
 
 
 
 
Dated:
 
 
Dated:
 

 
15

--------------------------------------------------------------------------------



Appendix A – Base Amount Contributions
($ in millions)


Base Amount Payments
 
Annual Pmt Date
 
Annual Payment
     
Buyout Amount
 
4/1/2008
  $
52.3
 
or
  $
450.0
 
4/1/2009
   
52.3
 
or
   
434.7
 
4/1/2010
   
52.3
 
or
   
418.0
 
4/1/2011
   
52.3
 
or
   
399.8
 
4/1/2012
   
52.3
 
or
   
379.9
 
4/1/2013
   
52.3
 
or
   
358.3
 
4/1/2014
   
52.3
 
or
   
334.7
 
4/1/2015
   
52.3
 
or
   
309.0
 
4/1/2016
   
52.3
 
or
   
281.0
 
4/1/2017
   
52.3
 
or
   
250.4
 
4/1/2018
   
52.3
 
or
   
217.1
 
4/1/2019
   
52.3
 
or
   
180.9
 
4/1/2020
   
52.3
 
or
   
141.3
 
4/1/2021
   
52.3
 
or
   
98.2
 
4/1/2022
   
52.3
 
or
       


Base Amount Contributions – The Annual Payments listed above shall be made on or
before April 1 of each year; if payment is made after April 1, such payment
shall be increased to reflect 9% annual earnings for the period between April 1
and the date of payment.  The Buyout Amounts listed above are based on payment
as of January 1 of the applicable year.  If the Company makes a Buyout Amount
payment on January 1, it shall pay the amount listed in the Buyout Column for
the applicable year.  If the Company makes a Buyout Amount payment between
January 1 and the applicable scheduled annual payment date as listed above, it
shall increase the applicable Buyout Amount listed above to reflect 9% annual
earnings for the period between January 1 and the date of payment.


16

--------------------------------------------------------------------------------



Appendix B - Convertible Note, Second Lien Term Note, and Registration Rights


Summary Term Sheet:
$3.334 billion Convertible Note




Term
 
Description
Issuer:
 
Ford
     
Holder:
 
TAA/New VEBA Trust
     
Aggregate Principal Amount:
 
$3.334 billion (principal amount in excess of $3 billion subject to Ford Board
approval)
     
Annual Interest Rate:
 
5.75% yearly payable in cash, semiannually beginning July 1, 2008 (for the
period from January 1, 2008 to June 30, 2008)
     
Maturity:
 
January 1, 2013
     
Conversion Price:
 
$9.20 per share
     
Equivalent Common Stock:
 
362,391,304 shares at $9.20 conversion price
     
Issuer Call Option:
 
Callable at par at the Issuer’s option at anytime 3 years after the date of
issuance, subject to Make Whole described below.
     
Holder Conversion Rights:
 
Holder will have the option at any time after issuance of the Convertible Note
to convert all or a portion of the Convertible Note into Ford common stock at a
conversion rate of 108.6956 shares of Ford common stock per $1,000 principal
amount of the Convertible Note converted.  Upon any such conversion by Holder,
Ford will pay Holder all accrued and unpaid interest up to the date of
conversion in cash.  Upon any such conversion by Holder following notice by the
Issuer that it intends to exercise its Call Option with respect to the
Convertible Notes, Ford will also pay Holder the Make-Whole, if any, in cash.
     
Limitation on Rights to Sell or Otherwise Transfer Ford common stock received
upon conversion of the Convertible Note:
 
Notwithstanding that the Convertible Note is immediately convertible into Ford
common stock, and subject to the Lock-up provision set forth below, Holder may
not sell or otherwise transfer Ford common stock received upon a conversion of
the Convertible Note except under one of the following circumstances: (1) Upon
Issuer providing notice that it intends to exercise its Call Option with respect
to the Convertible Note;  (2) During the 3 months prior to 1/1/2013; or  (3)
During any calendar quarter commencing after the issuance date if the closing
price of the common stock exceeds 120% of the Conversion Price (i.e., exceeds
$11.04) for at least 20 trading days in the 30 consecutive trading days ending
on the last trading day of the preceding calendar quarter.
     
Transferability of Convertible Note:
 
Subject to the Lock-up provision set forth below, the Convertible Note shall be
transferable in whole or in part following District Court approval, subject to
available exemption from registration requirements under the federal securities
laws and the volume and method of distribution limitations set forth in the
Registration Rights Agreement Summary Term Sheet attached hereto.
     
Make-Whole:
 
Upon call of all or a portion of the Convertible Note (the "Called Amount") by
Ford, Ford will pay to the New VEBA Trust the Call Payment.  The Call Payment is
equal to the present value, discounted at 9%, to the date of the call of the
Remaining Cash Flow Payments due on the Called Amount.  The Remaining Cash Flow
Payments are equal to the difference between the interest payments (at 5.75%)
that would have otherwise been received on the Called Amount to the Maturity
Date less the dividend payments (based on the annual dividend in effect at the
time of the call) to be received on the shares that the Called Amount would be
converted into (at a $9.20 conversion price) to the Maturity Date.  Any
permitted transferee of the Convertible Note shall be entitled to the
Make-Whole.  Ford will not have to pay the Call Payment if Ford stock has
already accreted to $16.19 if the Call Payment occurs on January 1, 2011, $17.17
if the Call Payment occurs on January 1, 2012, or $18.26 if the Call Payment
occurs on January 1, 2013 (if the Call Payment occurs on an interim date, the
applicable share price for measuring whether the Make-Whole shall be payable
shall be interpolated).
     
Registration:
 
At any time after District Court approval, Ford will provide registration rights
for the resale of the (1) Convertible Note or (2) Ford common stock issuable
upon the conversion of the Convertible Note, on terms consistent with the
Registration Rights Agreement Summary Term Sheet attached hereto.

 
17

--------------------------------------------------------------------------------


 
Limitation on Secured Indebtedness:
 
Ford will not issue additional secured indebtedness other than existing first
lien debt (including undrawn revolving first lien debt) plus $2 billion of
additional first lien debt and $1 billion of additional second lien debt as
contemplated in the Credit Agreement or any refinancing thereof, as long as such
refinancing does not involve an increase in the principal amount of such
existing or additional first and second lien debt.
     
Anti-Dilution:
 
Standard anti-dilution protections consistent with those contained in Ford's
4.25% Convertible Notes issued December 2006.
     
Lock-Up:
 
In addition to the limitations on Holder's rights to sell or otherwise transfer
the Convertible Note or the Ford common stock received upon a conversion of the
Convertible Note, Holder shall not sell, hedge, assign or transfer any interest
in the Convertible Note or Ford common stock as a result of the conversion
without the prior consent of Ford (which consent shall not be unreasonably
withheld) until the later of 1/1/2010 or the Appeal Completion Date.  After the
later of 1/1/2010 or the Appeal Completion Date, Holder may, subject to
limitations on sale or transfer described above, sell the Convertible Note or
Ford common, stock subject to reasonable volume restrictions for public
offerings and limitations on block sales to a single holder or group of holders.
     
Ranking:
 
The Convertible Note will constitute part of Issuer’s senior unsecured debt.
     
Voting:
 
Shares of Ford common stock issued upon conversion of the Convertible Note and
held by the Holder will be voted by the Trustee in the same proportion as votes
cast by all stockholders in the election.
     
Events of Default and Acceleration:
 
The Convertible Note is subject to the same Events of Default and Acceleration
as outlined in the December 6, 2006 Prospectus Supplement.  Further, the MOU
will contain language that to the extent that obligations under the MOU have
been accelerated, Holder (but only if the Holder is the New VEBA Trust) may also
accelerate the obligations under this Convertible Note.
     
Other:
 
Other standard terms as included in Ford’s 4.25% Convertible Notes issued in
December 2006, including without limitation, the negative pledge.
 

 
18

--------------------------------------------------------------------------------




Summary Term Sheet:
$3.0 billion Second Lien Term Note




Term
 
Description
Issuer:
 
Ford
     
Holder:
 
TAA/New VEBA Trust
     
Aggregate Principal Amount:
 
$3.0 billion
     
Annual Interest Rate:
 
9.50% yearly payable in cash, semiannually beginning July 1, 2008 (for the
period from January 1, 2008 to June 30, 2008)
     
Maturity:
 
January 1, 2018
     
Prepayment:
 
The Note shall be pre-payable by Ford at par value at any time without penalty.
     
Amortization:
 
50% of Aggregate Principal Amount paid on each of January 1, 2017 and January 1,
2018.
     
Transferability of Note:
 
The Note shall be transferable in whole or in part at any time following
contribution to the external VEBA, subject to available exemption from
registration requirements under the federal securities laws.
     
Security:
 
Ford will designate the Note as Second Priority Additional Debt in accordance
with  and subject to the terms of the Credit Agreement dated as December 15,
2006, among Ford, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the "Credit Agreement), and the Loan Documents (as defined
in the Credit Agreement).  As such, payment of the principal of and interest and
any premium on the Note will be (i) secured on a second lien basis with the
Collateral pledged by Ford and its Subsidiary Guarantors to the Lenders under
the Credit Agreement and Loan Documents and (ii) guaranteed by the Subsidiary
Guarantors under the Credit Agreement.  Holders of the Note will be subject to,
among other things, the intercreditor provisions of the Collateral Trust
Agreement relating to the Credit Agreement.
     
Ranking:
 
Subject to having a second priority security interest, the Note will constitute
part of Issuer’s senior secured debt.
     
Guarantors:
 
Note shall be guaranteed by Subsidiary Guarantors under the Credit Agreement.
     
Limitation on Additional Secured Debt:
 
Ford will not issue additional secured indebtedness other than existing first
lien debt (including undrawn revolving first lien debt) plus $2 billion of
additional first lien debt and $1 billion of additional second lien debt as
contemplated in the Credit Agreement or any refinancing thereof, as long as such
refinancing does not involve an increase in the principal amount of such
existing or additional first and second lien debt.
     
Registration:
 
None
     
Other Terms:
 
Other terms typical for financings of this type, subject to requirements for
securing additional debt on a second lien basis under Ford’s secured Credit
Agreement and related documents (e.g., terms not more restrictive than those
under such Credit Agreement).

 
19

--------------------------------------------------------------------------------



Summary Term Sheet:
Registration Rights Agreement
 
Registration Rights are typically requested by holders of restricted
securities.  These rights require the issuer to file a registration statement so
that holders of the security can sell their securities in the public market and
thus obtain the highest price for the holder given liquidity that the capital
markets offer.  In turn, the issuer typically agrees to file a registration
statement in return for certain restrictions placed on the holders of the
securities.  Share volume restrictions are typical to ensure that an orderly
sale of the securities is executed.
 
Following are provisions to be included in the Registration Rights Agreement
between Ford and the VEBA Trust, which will be applicable to the Convertible
Note and the shares of Ford common stock underlying the Convertible Note, but
will not be applicable to the Second Lien Term Note.  These are typical of a
registration rights agreement and are similar to those registration rights
provided by Ford in other transactions while taking into consideration the type
and structure of the security being issued.
 


Provision
 
Description
 
Terms
Applicability of restrictions on convertible notes and common stock:
     
The following restrictions apply to the convertible note and common stock after
conversion.  To evaluate the convertible or to perform any calculations on the
convertible volume restrictions, the number of common shares underlying the
convertible note should be used.  In addition, the hedging of shares is also
subject to the same volume restrictions
         
Demand Rights:
 
Restrictions on the number and size of plan registrations that the holder can
request.  Can only demand after lock-up period expires
 
Subject to Lock-up provisions below, at any time after District Court approval
UAW may cause Ford to register the Convertible Notes no more than one time per
year (min. $500 million or 50 million shares / max. 200 million shares).  No
more than 200 million shares per year in combination with Rule 144 sales
         
Rule 144 Sales:
 
Ability to execute a transfer without registration under a Rule 144 exemption
 
Subject to Lock-up provisions below, (i) at any time after District Court
approval UAW may cause Ford to privately place the Convertible Notes on terms
acceptable to the UAW, and (ii) after the later of 1/1/2010 or the Appeal
Completion Date, the New VEBA may privately place the Convertible Notes, in each
case subject to volume limitations of 100 million shares per quarter and no more
than 200 million shares per year in combination with Demand Registration

 
20

--------------------------------------------------------------------------------


 
Provision
 
Description
 
Terms
Piggyback Rights:
 
Ability to participate in issuer offerings of common stock
 
No limitation as long as capacity exists and underwriters determine amount is
appropriate.  Priority given to issuer but in case of excess demand, pro-rated
among piggyback right holders
         
Priority over other Holders of Registration Rights:
 
Ability to exercise registration rights in advance of other holders of
registration rights on the same security.  Important if a number of security
holders have registration rights
 
TAA or the Plan, as the case may be, participates in offerings on pro-rata basis
relative to beneficial ownership of Ford stock.
         
Shelf Registration:
 
Registration statement covering note/stock “on the shelf” – filed and
immediately available following demand
 
Subject to the Lock-up provisions below, at the request of the UAW at any time
after District Court Approval, Ford shall cause a shelf registration statement
to become effective so as to facilitate the sale of the Convertible Notes
(subject to reasonable delay arising out of any pending material transaction or
occurrence), however, shelf requires amendment by Ford prior to sale of
securities.
         
Restrictions on Block Sales:
     
No sales of blocks bigger than 2% of shares outstanding or to 5% holders who
have intent to influence
         
Tender Offers:
 
Ability to participate in tender offers for the securities held
 
The trustee may participate in a tender offer only if the offer has been
recommended by an independent committee of the Ford Board
         
Blackouts:
 
Issuer’s right to postpone registrations / transfers
 
Up to 180 days
         
Limitation on Right to Sell or Otherwise Transfer Ford common stock:
 
Limitations on right to sell or otherwise transfer Ford common stock received
upon conversion of Convertible Note
 
Subject to the Lock-up provisions below, Holder may not sell or otherwise
transfer Ford common stock received upon a conversion of the Convertible Note
except under one of the following circumstances: (1) Upon Issuer providing
notice that it intends to exercise its Call Option with respect to the
Convertible Note; (2) During the 3 months prior to 1/1/2013; or  (3) During any
calendar quarter commencing after the issuance date if the closing price of the
common stock exceeds 120% of the Conversion Price (i.e., exceeds $11.04) for at
least 20 trading days in the 30 consecutive trading days ending on the last
trading day of the preceding calendar quarter.
         
Initial Lockup:
 
Initial restriction on the transferring of securities
 
In addition to the limitations on Holder's right to sell or otherwise transfer
Ford common stock received upon a conversion of  the Convertible Note, Holder
shall not sell, hedge, assign or transfer any interest in the Convertible Note
or Ford common stock received as a result of the conversion without the prior
consent of Ford (not to be unreasonably withheld) until later of 1/1/2010 or
when the Convertible Note is transferred to New VEBA

 
21

--------------------------------------------------------------------------------


 
Voting:
 
Restrictions on voting rights attributable to common stock held
 
Shares of Ford common stock issued upon conversion of the Convertible Note and
held by the Holder will be voted by the Trustee in the same proportion as votes
cast by all stockholders in the election
         
Marketing Rights:
 
Issuer support for marketing of securities (i.e., management time for road
shows, etc)
 
Management available for transfers of at least 20 million shares, but no more
than once per calendar year
         
Transfer of Registration Rights
 
Right of transferee in a private placement to succeed to Plan's Registration
Rights
 
In any permitted private placement, the Plan may transfer the Registration
Rights set forth herein subject to the transferee agreeing to be bound by the
"Demand Rights", Rule 144 Sales", "Voting", "Tender Offers", "Limitation on
Right to Sell or Otherwise Transfer Ford common stock", "Initial Lock-up",
Restrictions on Block Sales", "Right of First Offer" and "Standstill"
provisions.  All such rights shall apply to all Holders in the aggregate and not
to each individual Holder.
         
Underwriters:
 
Rights to appoint and responsibility of underwriters
 
In a Demand Registration, Ford may choose one of two underwriters to sell the
securities and the Trust may choose the other.  Ford’s appointed underwriter has
the ability to exercise a cutback right if the offering is too large to clear
the market in an orderly fashion
         
Right of First Offer:
 
Issuer’s right of first offer on stock transfers
 
Ford has the right of first offer to purchase the securities from the Trust
after notice from the Trustee that the Trust plans to sell a certain number of
securities
         
Standstill Agreement:
     
Trust will not accumulate additional Ford shares or securities convertible into
Ford common stock without Ford Board’s consent.  Trust will not launch or aid
anyone in launching any proxy contest or consent solicitation without Ford
Board’s consent

 
 
22

--------------------------------------------------------------------------------